Case: 18-14455   Date Filed: 08/29/2019   Page: 1 of 24


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14455
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:17-cv-22604-DPG



MILKA ELENA CASTRO,

                                                            Plaintiff-Appellant,


                                  versus

ACTING COMMISSIONER OF SOCIAL SECURITY,
Nancy A. Berryhill,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 29, 2019)

Before TJOFLAT, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 18-14455       Date Filed: 08/29/2019       Page: 2 of 24


       Milka Elena Castro appeals the district court’s order affirming the decision

of the Commissioner of the Social Security Administration to deny her application

for benefits. On appeal, she argues that the administrative law judge (“ALJ”) erred

in assessing her residual functional capacity because the ALJ gave only partial

weight to the opinions of Dr. Hamlet Hassan, her treating psychiatrist. Because the

ALJ’s decision to give less than great weight to Hassan’s opinions is not supported

by substantial evidence, we reverse the district court’s judgment and remand to the

district court with instructions to remand to the Commissioner.

                          I.     FACTUAL BACKGROUND

       Castro applied for disability insurance benefits, a period of disability, and

supplemental security income, claiming that she was disabled due to various

physical and psychological impairments.1 After her application was denied, Castro

received a hearing before an ALJ.

A.     The ALJ Hearing

       At the hearing, the ALJ heard testimony from Castro about her limitations

and from a vocational expert. The ALJ also reviewed other evidence, including a

questionnaire that Castro had completed about her limitations, records from




       1
         Because Castro’s arguments on appeal relate to the ALJ’s assessment of her limitations
due to her psychological impairments, we discuss the evidence related to these impairments only.

                                               2
                 Case: 18-14455       Date Filed: 08/29/2019        Page: 3 of 24


Castro’s medical providers, and the opinions of state agency consultants who had

reviewed Castro’s medical records.

      1.        Castro’s Testimony

      Castro testified that she lived with her husband and two children. She

previously worked in a clothing store where her duties included changing

lightbulbs, stocking merchandise, and cleaning the bathroom. But she quit the job

due to her physical and psychological limitations.

      In her testimony, Castro described how her anxiety and depression limited

her daily activities, leaving her unable to do much beyond sleeping and eating. On

a typical day, she would wake up around noon, eat a little, and then go back to bed.

She would spend most days at home alone crying. She had little appetite and had

lost approximately 20 pounds. Her hobby used to be cleaning, but she was no

longer able to clean. She cooked “just a little bit” and depended on her mother,

sister, and husband to cook for her family and clean her home. Doc. 13 at 56.2

She did not like to watch television because she was unable to concentrate or

follow the plot.

      Castro also testified that she engaged in limited social activities because she

experienced panic attacks and felt suffocated and irritated when she was around




      2
          “Doc. #” refers to the numbered entries on the district court’s docket.

                                                  3
               Case: 18-14455   Date Filed: 08/29/2019   Page: 4 of 24


other people. As a result, she would not go to the grocery store and avoided

talking to friends on the phone. She nonetheless went to church once a week.

       2.      Castro’s Questionnaire

       Besides hearing Castro’s testimony, the ALJ also reviewed a questionnaire

that Castro completed around the time she applied for benefits in which she

described how her anxiety and depression limited her activities. In the

questionnaire, Castro indicated that she experienced panic attacks when she was

around other people. In addition, due to her obsessive-compulsive disorder, she

felt compelled to check her work multiple times, leaving her unable to work

efficiently.

       Castro also described her daily activities. She usually would engage in

personal grooming but needed to be reminded to do so. Although she previously

cooked daily, she was able to cook only twice a week for about two hours at a

time. She could complete light household chores—like making the bed, washing

dishes, and tidying up—only about twice a week for two to three hours at a time.

And she would need help or encouragement to cook or clean.

       Castro also provided information about her social activities. She reported

having problems socializing and getting along with friends, families, and

neighbors. In particular, if a person was talkative, she would experience panic

attacks or mood changes. About once a week, she received visitors and twice a


                                         4
               Case: 18-14455       Date Filed: 08/29/2019       Page: 5 of 24


week attended church. She did not need anyone to remind her to go to church or to

accompany her.

       Castro also reported other information about how her limitations affected her

abilities. She indicated that she could pay attention for only about 15 minutes. She

could follow simple directions, but if the directions were too complex, she would

experience a panic attack. She could not handle stress well and became confused

when her routine changed.

       3.     Castro’s Medical Records

       The ALJ also reviewed Castro’s medical records, which included records

from Hassan, Castro’s psychiatrist who treated her for several years. At her initial

appointment with Hassan, Castro stated that she repeatedly checked the same

things and performed repetitive routines and rituals without control of her thoughts

or behavior. She reported feeling depressed, lonely, hopeless, helpless, sad,

anxious, and irritable. Hassan noted that Castro had poor concentration but found

that her thought process was intact. He diagnosed her with obsessive-compulsive

disorder and prescribed her anti-depressant and anti-anxiety medications. He

determined that her Global Assessment of Function (“GAF”) score was 49. 3



       3
          The GAF is a standard measurement of an individual’s overall functioning “with respect
only to psychological, social, and occupational functioning” using a 1 to 100-point scale.
American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32-33
(4th ed. 2000) (“DSM-IV”). According to the DSM-IV, a GAF rating in the range of 41-50
indicates that the person has either serious symptoms—such as suicidal ideation or severe
                                               5
               Case: 18-14455        Date Filed: 08/29/2019       Page: 6 of 24


       At her second appointment, Castro reported feeling better about her

obsessive-compulsive disorder but stated that the medication had not helped and

made her angry. Based on this report, Hassan changed Castro’s medications. He

also observed that she was acting depressed and anxious during the appointment

and diagnosed her with major depressive disorder. At her next appointment,

Castro reported experiencing depression and anxiety and feeling apprehensive and

irritable. In his notes, Hassan indicated that Castro had no behavior issues and

good judgment, and he assigned her a GAF score of 55.

       Several weeks later, Castro was admitted to the hospital for depression and

suicidal ideation. The ALJ reviewed the records from her hospital admission.



obsessional rituals—or a serious impairment in social, occupational, or school functioning—such
as no friends or an inability to keep a job. Id.
        The more recent edition of the DSM, however, abandoned the use of GAF scoring, noting
“its conceptual lack of clarity” and “questionable psychometrics in routine practice.” American
Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed.
2013) (DSM-V). After the DSM-V was published, the Social Security Administration issued a
directive to its ALJs instructing them to consider GAF scores as medical opinion evidence but
emphasizing that a claimant’s GAF scores should not be considered in isolation. The directive
stated:
       The GAF is unlike most other opinion evidence we evaluate because it is a rating.
       However, as with other opinion evidence, a GAF needs supporting evidence to be
       given much weight. By itself, the GAF cannot be used to “raise” or “lower”
       someone’s level of function. The GAF is only a snapshot opinion about the level
       of functioning. It is one opinion that we consider with all the evidence about a
       person’s functioning. Unless the clinician clearly explains the reasons behind his
       or her GAF rating, and the period to which the rating applies, it does not provide a
       reliable longitudinal picture of the claimant’s mental functioning for a disability
       analysis.
Soc. Sec. Admin., Administrative Message 13066 (July 22, 2013).


                                                6
             Case: 18-14455     Date Filed: 08/29/2019   Page: 7 of 24


When she was admitted, she reported having difficulty sleeping and concentrating

as well as suicidal ideation. She also indicated that she had less energy. The

treating physician noted that she exhibited signs of moderate depression, had a

glum demeanor, and appeared listless and downcast. The physician observed that

Castro’s thinking appeared slowed and that she had disorganized behavior, an

inappropriate affect, and illogical reasoning. The physician also wrote that she

expressed paranoid ideas and her social judgment appeared to be poor.

      The physician performed a psychological assessment. During the

assessment, Castro was able to recall the date and her birthdate, define words,

perform simple math, explain the meaning of a proverb, describe the similarities

between arm and leg and tall and short, identify basic items by name, and recall

three words that she was asked to remember. To test her judgment and

comprehension, the physician asked her why people said hello to a cashier at a

store. Because she gave a correct response, the physician concluded that Castro

had good judgment and comprehension. The physician determined that her GAF

score was 30. Because Castro was able to function at a “baseline level,” she was

discharged. Doc. 13 at 393.

      Approximately ten days after being released from the hospital, Castro

appeared for a follow-up appointment with Hassan. She complained of panic

attacks and was nervous and tearful during the appointment but denied suicidal


                                         7
              Case: 18-14455    Date Filed: 08/29/2019    Page: 8 of 24


ideation. At the appointment, her thought process was logical, and her insight and

judgment were fair. Hassan assigned her a GAF score of 55.

      Over the next few appointments, Castro’s condition fluctuated. At her next

appointment, she reported a “little improvement in her mood” and that she had

experienced no panic attacks for two weeks. Id. at 550. Hassan also noted that she

appeared less anxious and assigned her a GAF score of 59. But at her following

appointment, Castro stated that she was frequently crying and reported feeling

depressed, anxious, and worthless. She had a disheveled appearance, was

experiencing insomnia, and reported passive death wishes. Hassan noted that she

lacked concentration and attention, her insight was poor, and her judgment was

fair. This time he assigned her a GAF score of 53 and changed her medications.

At her next appointment, Castro reported experiencing less frequent and intense

episodes of depression.

      After treating Castro for nearly a year, Hassan completed an assessment

form evaluating her ability “to do work-related activities on a day-to-day basis in a

regular work setting.” Id. at 554. Among other things, he opined that she had no

useful ability to function independently. He reported that her ability to do the

following was poor: deal with the public, deal with work stress, maintain attention

and concentration, carry out detailed or complex job instructions, behave in an

emotionally stable manner, relate predictably in social situations, and demonstrate


                                          8
                Case: 18-14455        Date Filed: 08/29/2019       Page: 9 of 24


reliability. Hassan concluded that Castro had “severe problems” and would be

unable to function appropriately “in a regular environment,” and thus she could not

maintain a job. Id. at 554-55.

       After completing the assessment form, Hassan continued to treat Castro,

seeing her regularly. At some appointments, he indicated that her condition was

improving or that her levels of anxiety and depression were decreasing. But at

other appointments, Hassan observed that Castro’s levels of anxiety and depression

were increasing and that her activities of daily living were worsening.

       Approximately two years after completing the first assessment form, Hassan

completed a second assessment form rating Castro’s ability to do activities on a

day-to-day basis in a work setting. Most of Hassan’s assessments remained the

same. But this time he opined that Castro had no useful ability to deal with the

public, deal with work stress, or demonstrate reliability.4 To support his

assessment, he explained that she had “chronic severe depression” with a “poor to

fair response” to medications and treatment. Id. at 646.




       4
         Nonetheless, Hassan noted that Castro’s abilities in two areas had improved. In the first
assessment, he had determined that she had no useful ability to function independently and a
poor ability to carry out detailed job instructions, but in the second assessment he opined that she
had a fair ability in each of these areas.

                                                 9
               Case: 18-14455       Date Filed: 08/29/2019       Page: 10 of 24


       4.      State Agency Consultants’ Opinions

       The ALJ also reviewed opinions about Castro’s psychological limitations

from two state agency consultants who reviewed her medical records but never

treated or examined her. 5 The first consultant, Arthur Hamlin, Psy.D., provided his

opinion before Castro was admitted to the hospital for suicidal ideation and before

Hassan completed either assessment form. After reviewing records from Castro’s

first several appointments with Hassan, Hamlin opined that she had mild

restrictions in activities of daily living and moderate difficulties in social

functioning. He concluded that she had no problems recalling detailed instructions

and was not significantly limited in carrying out detailed instructions, sustaining an

ordinary routine without special supervision, making simple work-related

decisions, or interacting appropriately with the public. But he indicated that she

would have moderate limitations in maintaining attention and concentration for

extended periods and in responding appropriately to changes in the workplace

setting. Hamlin also found that due to her history of panic and anxiety, Castro

would need a setting with reduced social interactions.

       A second state agency consultant, Kathryn Bell, Ph.D., offered an opinion

based on her review of Castro’s medical records. Bell provided her opinion after


       5
         A third state agency consultant, Dr. P.S. Krishnamurthy, offered an opinion about
Castro’s physical residual functional capacity. Because the opinions related to her physical
limitations, we do not discuss them.

                                               10
             Case: 18-14455       Date Filed: 08/29/2019   Page: 11 of 24


Castro was admitted to the hospital for suicidal ideation and depression but before

Hassan had completed either assessment form. Bell opined that Castro had mild

restrictions in her activities of daily living and moderate restrictions in maintaining

social functioning and concentration, persistence, or pace. She found that Castro

had no significant limitations in remembering short and simple instructions but

moderate restrictions in remembering and carrying out detailed instructions. She

also determined that Castro was moderately limited in her abilities to maintain

attention and concentration for extended periods, interact appropriately with the

general public, get along with her coworkers and peers, and respond appropriately

to changes in the work setting.

      5.     The Vocational Expert’s Testimony

      At the hearing, the ALJ also heard testimony from a vocational expert. The

ALJ asked the vocational expert what work a hypothetical person with Castro’s

age, education, and past work history could perform if she were limited to

sedentary work that involved simple, routine, and repetitive tasks; was not at

production-rate pace; and entailed no interaction with the public. The vocational

expert opined that such a hypothetical person could not perform Castro’s past work

but could perform the jobs of table worker, final assembler, or semi-conductor

bonder.




                                           11
             Case: 18-14455     Date Filed: 08/29/2019   Page: 12 of 24


      Castro’s counsel then asked the vocational expert what work a hypothetical

person could perform if she had the limitations identified in Hassan’s first

assessment, including that the person had no useful ability to function

independently and a poor ability to deal with the public, deal with work stress, and

maintain attention or concentration. The vocational expert answered that there was

no work such a person could perform. Castro’s counsel then asked the vocational

expert what work a hypothetical person could perform if she had the limitations

identified in Hassan’s second assessment—meaning the person had no ability to

deal with work stress or the public and a poor ability to relate to coworkers, use

judgment, interact with supervisors, and maintain attention or concentration. The

vocational expert again responded that there was no work such a person could

perform.

B.    The ALJ’s Decision

      In a written decision, the ALJ applied the five-step sequential evaluation

process and determined that Castro was not disabled. At the first step, the ALJ

found that she had not engaged in substantial gainful activity since the alleged

onset-of-disability date. At the second step, the ALJ concluded that she had severe

impairments, including depression, obsessive-compulsive disorder, and anxiety.

At the third step, the ALJ found that Castro had no impairment or combination of

impairments that met or medically equaled the severity of a listed impairment.


                                         12
             Case: 18-14455     Date Filed: 08/29/2019    Page: 13 of 24


      At step four, the ALJ assessed Castro’s residual functional capacity, finding

that she could perform sedentary work subject to certain limitations. In relevant

part, the ALJ found that she was limited to performing simple, routine, and

repetitive tasks that were not at a production-rate pace; was limited to having

occasional interaction with supervisors and coworkers; and was precluded from

any interaction with the general public.

      In reaching this conclusion, the ALJ gave great weight to a portion of

Hassan’s opinions and less weight to the rest. From the first assessment, the ALJ

gave great weight to Hassan’s opinions that Castro had a poor ability to deal with

the public but a fair ability to relate to coworkers, interact with supervisors, follow

work rules, and use judgment. Great weight also was given to Hassan’s opinions

that she had a fair ability to understand, remember, and carry out simple

instructions and a poor ability to understand, remember, and carry out detailed or

complex instructions. The ALJ explained that these portions of Hassan’s opinions

were consistent with his treatment notes and the medical record as a whole.

      The ALJ gave less weight to Hassan’s other opinions in the first assessment,

including the opinions that Castro had no ability to function independently or

maintain attention or concentration. In particular, the ALJ found that these

opinions were inconsistent with Castro’s statements that she was able to cook,

clean, go to church, and leave her home unaccompanied as well as Hassan’s


                                           13
               Case: 18-14455       Date Filed: 08/29/2019       Page: 14 of 24


treatment records where he noted that she had fair judgment, insight, thought

process, and thought content. 6

       With respect to Hassan’s second assessment, the ALJ again gave great

weight to some of Hassan’s opinions and partial weight to the remaining opinions.

The opinions to which the ALJ gave great weight included that: Castro had no

ability to deal with the public; a poor ability to relate to coworkers and interact

with supervisors; a fair ability to function independently; a fair ability to

understand, remember, and carry out simple instructions; and a poor ability to

understand, remember, and carry out complex instructions.

       But the ALJ gave the remainder of Hassan’s opinions only partial weight,

finding that they were inconsistent with the objective medical record and the

record as a whole. In particular, according to the ALJ, these opinions were

inconsistent with treatment notes from Hassan and the hospital admission records,

which indicated that Castro had good judgment, comprehension, insight, thought

process, and thought content and that her condition improved during treatment.




       6
        The ALJ stated that Hassan opined that Castro had no ability to maintain attention or
concentration. But the ALJ’s characterization of Hassan’s opinion was inaccurate. In the first
assessment, Hassan opined that she had a “poor” ability to maintain attention or concentration,
meaning her ability to function in this area was “seriously limited but not precluded.” Doc. 13 at
554. The ALJ offered no explanation as to how this opinion was inconsistent with Castro’s
statements that she occasionally could cook, clean, go to church, or leave her home
unaccompanied.
                                               14
              Case: 18-14455       Date Filed: 08/29/2019      Page: 15 of 24


       The ALJ next addressed the opinions from Hamlin and Bell, the state agency

consultants, generally giving them great weight.7 The ALJ found that these

opinions were consistent with the objective medical evidence and Castro’s

statements about her abilities.

       The ALJ also discussed Castro’s GAF scores. After acknowledging that a

GAF score can offer some evidence regarding the severity of a claimant’s mental

impairment, the ALJ gave little weight to Castro’s GAF scores, explaining that

each score was a mere snapshot of her ability to function at the particular time of

the assessment and did not include a function-by-function assessment of her ability

to perform specific work-related activities.

       Based on Castro’s residual functional capacity, the ALJ found that she was

unable to perform her past relevant work. At step five, the ALJ determined that

given Castro’s age, education, work experience, and residual functional capacity,

there were jobs that existed in significant numbers in the national economy that she

could perform, including table worker, final assembler, and semi-conductor

bonder. The ALJ thus determined that she was not disabled.8




       7
         The ALJ did not give great weight, however, to Hamlin’s opinion that Castro was
capable of following multi-step instructions.
       8
        Castro requested that the Appeals Council review the ALJ’s decision, but the Appeals
Council denied her request for review.

                                              15
             Case: 18-14455     Date Filed: 08/29/2019    Page: 16 of 24


C.    District Court Proceedings

      Castro then filed an action in federal district court asking the court to reverse

the Commissioner’s decision. The magistrate judge issued a report and

recommendation that the district court affirm the Commissioner’s decision. Castro

objected. The district court overruled the objection, adopted the report and

recommendation, and affirmed the ALJ’s decision. This is Castro’s appeal.

                        II.    STANDARD OF REVIEW

      When, as here, an ALJ denies benefits and the Appeals Council denies

review, we review the ALJ’s decision as the Commissioner’s final decision. See

Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). We review the

Commissioner’s decision to determine whether it is supported by substantial

evidence, but we review de novo the legal principles upon which the decision is

based. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). “Even if we

find that the evidence preponderates against the [Commissioner’s] decision, we

must affirm if the decision is supported by substantial evidence.” Barnes v.

Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991). Substantial evidence refers to

“such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Moore, 405 F.3d at 1211. Our limited review precludes us

from “deciding the facts anew, making credibility determinations, or re-weighing

the evidence.” Id.


                                          16
             Case: 18-14455         Date Filed: 08/29/2019   Page: 17 of 24


                             III.     LEGAL ANALYSIS

      A disabled individual may be eligible for disability insurance benefits and

social security income benefits. 42 U.S.C. §§ 423(a)(1), 1382(a)(1)-(2). To

determine whether a claimant is “disabled,” an ALJ applies the five-step sequential

evaluation process to determine whether the claimant: (1) is engaging in

substantial gainful activity; (2) has a severe and medically determinable

impairment or combination of impairments; (3) has an impairment or combination

of impairments that satisfies the criteria of a “listing”; (4) can perform her past

relevant work in light of her residual functional capacity; and (5) can adjust to

other work in light of her residual functional capacity, age, education, and work

experience. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

      In this case we are concerned with step four of this analysis, particularly

whether substantial evidence supports the ALJ’s assessment of Castro’s residual

functional capacity. In assessing a claimant’s residual functional capacity, an ALJ

must consider all relevant medical and other evidence. See Phillips v. Barnhart,

357 F.3d 1232, 1238 (11th Cir. 2004). “[T]he ALJ must state with particularity the

weight given to different medical opinions and the reasons therefor.” Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011).

      An ALJ considers many factors when weighing medical opinion evidence,

including the examining and treatment relationships between the claimant and the


                                             17
             Case: 18-14455    Date Filed: 08/29/2019   Page: 18 of 24


treating source, whether the treating source’s opinion is well-supported, and

whether it is consistent with the record. 20 C.F.R. §§ 404.1527(c); 416.927(c). In

general, an ALJ must give the medical opinions of a treating source “substantial or

considerable weight unless good cause is shown to the contrary.” Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997) (internal quotation marks

omitted). We have found that good cause existed when the opinion was not

bolstered by the evidence, the evidence supported a contrary finding, or the

opinion was conclusory or inconsistent with the doctor’s own medical records. Id.

      Here, Hassan, Castro’s treating psychiatrist, prepared two assessment reports

evaluating Castro’s limitations. Although the ALJ assigned great weight to some

of Hassan’s opinions, the ALJ found that there was good cause to give less weight

to the remainder of his opinions—including that Castro had no useful ability to

demonstrate reliability or deal with work stress and a poor ability to use judgment,

behave in an emotionally stable manner, and relate predictably in social

situations—because they were inconsistent with the record as a whole, including

her medical records. In particular, the ALJ found that Castro’s medical records

contradicted these opinions in three ways: (1) Hassan’s treatment notes said that

Castro had good judgment, insight, thought process, and thought content; (2)

Hassan’s treatment notes said that Castro’s condition had improved; and (3) the

assessment from Castro’s hospital admission showed that she had good judgment


                                         18
             Case: 18-14455    Date Filed: 08/29/2019   Page: 19 of 24


and comprehension. Substantial evidence does not support any of these findings

because, with respect to each purported inconsistency, a reasonable person would

conclude that the record evidence was inadequate to establish a contradiction.

      First, substantial evidence does not support the ALJ’s conclusion that

Hassan’s opinions were inconsistent with his treatment notes stating that Castro

had good judgment, insight, thought process, and thought content. No reasonable

person would accept the conclusion that the observations in the treatment notes

contradicted Hassan’s opinions. Hassan’s treatment notes reflected his

observations of Castro during treatment appointments in a medical environment.

But in the assessments Hassan opined about Castro’s abilities “to do work-related

activities on a day-to-day basis in a regular work setting.” Doc. 13 at 554. As

other courts have recognized, “the work environment is completely different from

home or a mental health clinic.” Morales v. Apfel, 225 F.3d 310, 319 (3d Cir.

2000). Without more, we cannot say that Hassan’s observations of Castro’s

judgment, insight, thought process, and thought content in a treatment environment

absent work stressors were inconsistent with his assessments about the limitations

she would face in a day-to-day work environment.

      In response, the Commissioner argues that our precedent clearly permits an

ALJ to look to whether a medical source’s treatment notes are consistent with his

opinions. We agree with the Commissioner that good cause to give less weight to


                                         19
             Case: 18-14455     Date Filed: 08/29/2019    Page: 20 of 24


a treating source’s opinions exists when the source’s opinions are “inconsistent

with [the source’s] own medical records.” Lewis, 125 F.3d at 1440. The problem

for the Commissioner here is that substantial evidence does not support the ALJ’s

conclusion that there was an inconsistency. Because the ALJ failed to identify any

inconsistency, we cannot say that substantial evidence supports the ALJ’s decision

to give less weight to Hassan’s opinions. See id. at 1440-41 (concluding that

substantial evidence did not support the ALJ’s decision to give less weight to

opinions of treating physicians when the ALJ had failed to identify medical

evidence that was inconsistent with the treating physicians’ opinions).

      Second, substantial evidence also did not support the ALJ’s conclusion that

Hassan’s opinions that Castro continued to experience limitations were

inconsistent with his treatment notes stating that her condition had improved. The

ALJ’s position rests on the premise that a treatment note stating that a patient’s

condition improved amounts to an opinion that the patient is experiencing no

limitations. But we have held that a provider’s treatment note stating that a

patient’s condition has improved is not necessarily inconsistent with an opinion

that the patient continues to experience limitations. See Sharfarz v. Brown, 825

F.2d 278, 280 (11th Cir. 1987).

      In Sharfarz, a treating physician opined that a patient was totally incapable

of employment because he suffered from osteoarthritis with pain and limited


                                          20
             Case: 18-14455      Date Filed: 08/29/2019    Page: 21 of 24


motion. Id. The ALJ gave this opinion little weight, finding that it was

inconsistent with a treatment note from the same physician stating that the patient

was “‘significantly better.’” Id. We held that this note did not provide a “sound

basis” for the ALJ to reject the physician’s opinion that the patient was unable to

work. Id. We explained that the statement about the patient’s improvement

needed to be viewed in context of the entire record, which included a treatment

note from the previous appointment stating that the patient had complained of

exacerbating pain and was unable to walk unless assisted by another person. Id.

Given this context, we concluded that there was no contradiction between a

treatment note stating that the patient was doing “significantly better” and the

physician’s ultimate opinion that the patient was unable to work. Id.

      Although Sharfarz involved a provider’s assessment of a patient’s physical

condition, the analysis applies with equal force when a provider opines about a

patient’s limitations due to a mental health condition. After all, a provider’s

treatment note that a patient improved after receiving psychological treatment or

medication may not necessarily contradict an opinion that the patient continued to

face limitations because “[t]here can be a great distance between a patient who

responds to treatment and one who is able to enter the work force.” Scott v. Astrue,

647 F.3d 734, 739 (7th Cir. 2011). When the medical evidence shows that a

patient’s condition fluctuated, “any single notation that a patient is feeling better or


                                           21
             Case: 18-14455     Date Filed: 08/29/2019    Page: 22 of 24


has had a ‘good day’ does not imply that the condition has been treated.” Id. at

740; see also Holohan v. Massanari, 246 F.3d 1195, 1205 (9th Cir. 2001) (“That a

person who suffers from severe panic attacks, anxiety, and depression makes some

improvement does not mean that the person’s impairments no longer seriously

affect her ability to function in a workplace.”).

      We cannot say that substantial evidence supports the ALJ’s conclusion that

the treatment notes stating that Castro had improved contradicted Hassan’s opinion

that she continued to experience limitations. Viewed as a whole, the objective

medical evidence showed that Castro’s condition fluctuated. For example, at one

appointment, she reported worsening depression, and Hassan noted that her levels

of anxiety and depression had increased. At her next appointment, Castro reported

that she was still nervous, anxious, and depressed. But Hassan also wrote in his

treatment notes that she had significantly improved as compared to her previous

appointment. No reasonable person would accept Hassan’s statement noting

significant improvement as adequate to support a determination that her depression

and anxiety had been treated or that she no longer faced limitations. Indeed, just a

few months later, Hassan noted that Castro’s depression had worsened again and

that her activities of daily living had declined. Given these fluctuations, substantial

evidence does not support the ALJ’s conclusion that Hassan’s notes stating that




                                          22
             Case: 18-14455    Date Filed: 08/29/2019   Page: 23 of 24


Castro had improved were inconsistent with his opinions that she continued to

experience limitations due to her depression and anxiety.

      Third, substantial evidence does not support the ALJ’s conclusion that

Hassan’s opinions were inconsistent with records from the hospital where Castro

was admitted with complaints of suicidal ideation. The ALJ found that Hassan’s

opinion that Castro had a poor ability to use judgment was contradicted by hospital

records indicating that she had good judgment and comprehension.

      A closer look at the hospital records shows no inconsistency. The hospital

physician determined that Castro had good judgment and comprehension because

she was able to explain why people say hello to a cashier at a store. Viewed in

context, the physician was offering an opinion about Castro’s ability to exercise

judgment or comprehension to determine whether, after reporting suicidal ideation,

she should be admitted to the hospital or released. No reasonable person would

accept this assessment as adequate to support a conclusion that Castro would

exercise good judgment or comprehension in a work environment. Given this

context, we find substantial evidence does not support the ALJ’s conclusion that

the hospital physician’s notes contradicted Hassan’s opinion that in a work

environment she would have a poor ability to use judgment. See Lewis, 125 F.3d

at 1441.




                                         23
               Case: 18-14455       Date Filed: 08/29/2019      Page: 24 of 24


       Because Hassan was a treating provider, the ALJ was required to give his

opinions great weight unless good cause existed. Although the ALJ found good

cause based on contradictions between Hassan’s opinions and the medical

evidence, the ALJ’s findings are not supported by substantial evidence. Because

the ALJ erred in assigning these opinions less than great weight, the case must be

remanded for the Commissioner to assess the weight to be given to Hassan’s

opinions.9

                                  IV.     CONCLUSION

       For the reasons stated above, we reverse the judgment of the district court

and remand with instructions to remand to the Commissioner.

       REVERSED AND REMANDED.




       9
         The ALJ identified a second reason for giving less than great weight to one aspect of
Hassan’s opinion in his first assessment—that Castro had no ability to function independently—
finding that this opinion was contradicted by Castro’s statements about the activities that she
could perform. On appeal, Castro argues that substantial evidence also did not support this
determination. Because we conclude that the ALJ erred in its finding that good cause existed to
give less weight to Hassan’s opinions, including this one, on the basis that they were
contradicted by medical evidence, we do not reach this issue.
       Castro also argues on appeal that the ALJ erred in assigning greater weight to the
opinions from the two state agency consultants. Because the case must be remanded to the ALJ,
we do not reach this issue.

                                              24